Case 3:16-cr-00082-CHB-LLK Document 578 Filed 10/21/20 Page 1 of 1 PageID #: 3406




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
              Plaintiff,                             ) Criminal Action No. 3:16-CR-082-CHB-2
                                                     )
    v.                                               )
                                                     )      ORDER RESCHEDULING
    DANTE DEWAYNE WATTS,                             )       SENTENCING HEARING
                                                     )
              Defendant.                             )
                                                     )

                                         ***   ***    ***   ***
         This matter is before the Court on its own motion. Due to unresolved issues in this

  matter, the sentencing hearing in this case must be continued. Accordingly, and the Court being

  otherwise sufficiently advised,

         IT IS HEREBY ORDERED as follows:

         1.        The sentencing hearing currently set for October 29, 2020, is REMANDED from

  the Court’s docket. The sentencing hearing is RESCHEDULED for Thursday, January 7,

  2021, at the hour of 2:30 p.m., before the Honorable Claria Horn Boom, United States District

  Judge, at the Gene Snyder U.S. Courthouse in Louisville, Kentucky.

         This the 21st day of October, 2020.




  cc: Counsel of Record



                                                -1-
